The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Case
This communication is in response to Applicant’s 01/12/2022 amendment(s) /response(s) in the Application 16/909,797 by Srinivasa Murthy et al. for “NETWORK LATENCY MEASUREMENT AND ANALYSIS SYSTEM”, filed on 06/23/2020. The amendment/response to the claims has been entered: 
Claims 1, 6, 8, 13, 15 and 20 are currently amended. 
Therefore, claims 1-20 are now pending. 
This rejection is FINAL. 

Response to Arguments

Applicant’s arguments, filed on01/12/2022, with respect to independent claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see claim rejection(s) below.

Response to Amendment

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8 and 15 of U.S. Patent No. US 10,735,307. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to sending and receiving requests and responses comprising an identifier and latency determination. Provided below is the mapping of some claim limitations. (Note, bold text indicates similarities).

Claim No.
Instant Claims (16/909,797)
Conflicting Patent (10,735,307) 
Claim No.
1
1. A method performed at a client device, comprising: 

sending, at a first time, a first request via a first route over a network, 


the first request comprising an identifier; 

receiving, at a second time, a response to the first request, the response comprising the identifier,



wherein the first request corresponds to a first type of data; 



and sending a second request via the first route or via a second route over the network based at least in part on a difference between the first time and the second time


and the second request corresponding to the first type of data.
1. A method comprising: 


sending, at a first time and by a client, a first request to a server via a first route over a network, 

the first request comprising a first identifier; 

receiving, at a third time and by the client, a first response to the first request, the first response comprising the first identifier;

2. The method of claim 1, wherein: the first request and the second request are for first data of a first type; the third request is for second data of the first type;…

sending, at a second time and by the client, a second request to the server via a second route over the network, the second request comprising the first identifier;

2. The method of claim 1, wherein: the first request and the second request are for first data of a first type; the third request is for second data of the first type;…




receiving, at a fourth time and by the client, a second response to the second request, the second response comprising the first identifier; based on the first identifier being in the first request and the first response, determining a first transit duration of the first route over the network using the third time and the first time; based on the first identifier being in the second request and the second response, determining a second transit duration of the second route over the network using the fourth time and the second time; and based on the first transit duration and the second transit duration, sending, by the client, a third request to the server via the first route over the network.
1, 2
8,15
Independent claims 8 and 15 of the instant application can be similarly mapped to conflicting claims 8 and 15.
Independent claims 8 and 15 of the instant application can be similarly mapped to conflicting claims 8 and 15.

8,15



As indicated above, the subject matter claimed in the instant application is fully disclosed in the conflicting Patent and is covered by the conflicting Patent since the conflicting Patent and the instant application are claiming common subject matter, and the difference in the limitations are merely differences in wording. More particularly, it would have been obvious to on having ordinary skill in the art to combine the teachings of conflicting claims 1, 2, 8 and 15 to determine a route based on timing difference between a response and request message comprising an identifier.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raman et al. (US20130304867A1), hereinafter RAMAN, in view of Jason, JR. et al. (US20030061356A1), hereinafter JASON.

Regarding claim 1, L’HEUREUX teaches A method performed at a client device, comprising: (L’HEUREUX, Fig. 2, paragraph 27, teach communication between a client computing device and a server computing device.) 
sending, at a first time, a first request via a first route over a network, the first request comprising an identifier, wherein the first request corresponds to a first type of data; (L’HEUREUX, Fig. 2, steps 212, 214, 216, 218, paragraphs 28-35, teach sending a first initial request (i.e. first request), at a first time, via a initial TCP connection (i.e. first route over a network), or alternatively sending requests over one or more parallel TCP connections. Moreover, the request comprises an object (i.e. identifier), or byte range of the object (i.e. corresponds to a first type of data).) 
receiving, at a second time, a response to the first request, the response comprising the identifier; (L’HEUREUX, Fig. 2, step 226, paragraphs 40-42, teach receiving, at a second time, hint information (i.e. response to the first request), the response comprising the object size or suggested byte ranges of the object (i.e. the identifier).)
and sending a second request via the first route or via a second route over the network based at least in part on a difference between the first time and the second time and the second request corresponding to the first type of data. (L’HEUREUX, step 232, paragraphs 45, 47, 51, 55, teach sending a request for recovery byte range (i.e. a second request) over another new or opened parallel TCP connection (i.e. via the first route or via a second route over the network) based at least in part on round trip time (RTT). Furthermore, the second request corresponds to the hint information comprising the byte range of the object (i.e. the second request corresponds to the first type of data.) 
Although L’HEUREUX teaches sending the second request based at least in part on RTT of the TCP connection(s), L’HEUREUX does not describe difference between the first time and the second time
	VOSSHALL in the same field of endeavor teaches difference between the first time and the second time. (VOSSHALL, Fig. 5, paragraph 32, teach selecting of a server (e.g. Server 114) based on an average latency between a client service request and a service response. Furthermore, Fig. 3, paragraphs 27-29, teach transmitting first and second service requests (steps 310, 340) comprising an identifier (service ID) that are associated with a particular type of service and based on an obtained response (step 320). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of VOSSHALL with the teachings of L’HEUREUX to determine a connection based on latency of a request and response message associated with a particular service. The motivation would be to perform efficient load balancing on servers which service client requests (VOSSHALL, paragraph 3).

Regarding claim 2, L’HEUREUX in view of VOSSHALL teaches the method of claim 1, further comprising: sending, at a third time, a third request via the second route over the network, the second request comprising the identifier; and receiving, at a fourth time, a response to the third request that comprises the identifier. (L’HEUREUX, Fig. 2, step 224, 232, 234, paragraphs 38-42, teach sending requests (i.e. a third request, at a third time) over another new/opened/parallel TCP connection and receiving hit information (i.e. receiving, at a fourth time, a response to the third request that comprises the identifier.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of VOSSHALL with the teachings of L’HEUREUX to send, at a third time, a third request via the second route over the network, the second request comprising the identifier, and receive, at a fourth time, a response to the third request that comprises the identifier.  The motivation would be to perform efficient load balancing on servers which service client requests (VOSSHALL, paragraph 3).

Regarding claim 6, L’HEUREUX in view of VOSSHALL teaches the method of claim 1, further comprising: sending, at a third time, a third request via the first route over the network, the third request comprising a second identifier, wherein the first request is for the first type of data and the third request is for a second type of data different from the first type of data. (L’HEUREUX, Fig. 2, step 224, paragraphs 34-38, teach sending multiple requests for respective byte ranges of object (i.e. third request for a second type of data different from the first type of data.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of VOSSHALL with the teachings of L’HEUREUX to send, at a third time, a third request via the first route over the network, the third request comprising a second identifier, and configure the first request is for a first type of data and the third request is for a second type of data different from the first type of data. The motivation would be to perform efficient load balancing on servers which service client requests (VOSSHALL, paragraph 3).

Regarding claim 7, L’HEUREUX in view of VOSSHALL teaches the method of claim 1, wherein the first request and the second request comprise a same type of data. (VOSSHALL, paragraphs 25-26 teach transmitting multiple requests for the same type of service (i.e. data).) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of VOSSHALL with the teachings of L’HEUREUX to configure the first request and the second request as a same type of data. The motivation would be to perform efficient load balancing on servers which service client requests (VOSSHALL, paragraph 3).

Regarding claim 8, L’HEUREUX teaches A system, comprising: at least one processor; and a memory device storing instructions that, when executed by the at least one processor, cause the system to perform operations comprising: (L’HEUREUX, Fig. 1, paragraphs 13-15, teach a system 120 comprising client 10 comprising processor 116, storage media 112 for executing instructions 114 to perform the operations described by Fig. 2, paragraph 28.)
sending, at a first time, a first request via a first route over a network, the first request comprising an identifier, wherein the first request corresponds to a first type of data; (L’HEUREUX, Fig. 2, steps 212, 214, 216, 218, paragraphs 28-35, teach sending a first initial request (i.e. first request), at a first time, via a initial TCP connection (i.e. first route over a network), or alternatively sending requests over one or more parallel TCP connections. Moreover, the request comprises an object (i.e. identifier), or byte range of the object (i.e. corresponds to a first type of data).)
receiving, at a second time, a response to the first request, the response comprising the identifier; (L’HEUREUX, Fig. 2, step 226, paragraphs 40-42, teach receiving, at a second time, hint information (i.e. response to the first request), the response comprising the object size or suggested byte ranges of the object (i.e. the identifier).)
and sending a second request via the first route or via a second route over the network based at least in part on a difference between the first time and the second time and the second request corresponding to the first type of data. (L’HEUREUX, step 232, paragraphs 45, 47, 51, 55, teach sending a request for recovery byte range (i.e. a second request) over another new or opened parallel TCP connection (i.e. via the first route or via a second route over the network) based at least in part on round trip time (RTT). Furthermore, the second request corresponds to the hint information comprising the byte range of the object (i.e. the second request corresponds to the first type of data.)
Although L’HEUREUX teaches sending the second request based at least in part on RTT of the TCP connection(s), L’HEUREUX does not describe difference between the first time and the second time
	VOSSHALL in the same field of endeavor teaches difference between the first time and the second time. (VOSSHALL, Fig. 5, paragraph 32, teach selecting of a server (e.g. Server 114) based on an average latency between a client service request and a service response. Furthermore, Fig. 3, paragraphs 27-29, teach transmitting first and second service requests (steps 310, 340) comprising an identifier (service ID) that are associated with a particular type of service and based on an obtained response (step 320). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of VOSSHALL with the teachings of L’HEUREUX to determine a connection based on latency of a request and response message associated with a particular service. The motivation would be to perform efficient load balancing on servers which service client requests (VOSSHALL, paragraph 3).


Regarding claim 9, L’HEUREUX in view of VOSSHALL teaches the system of claim 8, wherein the instructions are further executable to perform operations comprising: sending, at a third time, a third request via the second route over the network, the second request comprising the identifier; and receiving, at a fourth time, a response to the third request that comprises the identifier. (L’HEUREUX, Fig. 2, step 224, 232, 234, paragraphs 38-42, teach sending requests (i.e. a third request, at a third time) over another new/opened/parallel TCP connection and receiving hit information (i.e. receiving, at a fourth time, a response to the third request that comprises the identifier.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of VOSSHALL with the teachings of L’HEUREUX to send, at a third time, a third request via the second route over the network, the second request comprising the identifier, and receive, at a fourth time, a response to the third request that comprises the identifier.  The motivation would be to perform efficient load balancing on servers which service client requests (VOSSHALL, paragraph 3).

Regarding claim 13, L’HEUREUX in view of VOSSHALL teaches the system of claim 8, wherein the instructions are further executable to perform operations comprising: sending, at a third time, a third request via the first route over the network, the third request comprising a second identifier, wherein the first request is for the first type of data and the third request is for a second type of data different from the first type of data. (L’HEUREUX, Fig. 2, step 224, paragraphs 34-38, teach sending multiple requests for respective byte ranges of object (i.e. third request for a second type of data different from the first type of data.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of VOSSHALL with the teachings of L’HEUREUX to send, at a third time, a third request via the first route over the network, the third request comprising a second identifier, and configure the first request is for a first type of data and the third request is for a second type of data different from the first type of data. The motivation would be to perform efficient load balancing on servers which service client requests (VOSSHALL, paragraph 3).

Regarding claim 14, L’HEUREUX in view of VOSSHALL teaches the system of claim 8, wherein the first request and the second request comprise a same type of data. (VOSSHALL, paragraphs 25-26 teach transmitting multiple requests for the same type of service (i.e. data).) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of VOSSHALL with the teachings of L’HEUREUX to configure the first request and the second request as a same type of data. The motivation would be to perform efficient load balancing on servers which service client requests (VOSSHALL, paragraph 3).

Regarding claim 15, L’HEUREUX teaches A non-transitory computer-readable medium comprising instructions that, when executed, cause a machine to perform operations comprising: (L’HEUREUX, Fig. 1, paragraphs 13-15, teach a system 120 comprising client 10 comprising processor 116, storage media 112 for executing instructions 114 to perform the operations described by Fig. 2, paragraph 28.)
sending, at a first time, a first request via a first route over a network, the first request comprising an identifier, wherein the first request corresponds to a first type of data; (L’HEUREUX, Fig. 2, steps 212, 214, 216, 218, paragraphs 28-35, teach sending a first initial request (i.e. first request), at a first time, via a initial TCP connection (i.e. first route over a network), or alternatively sending requests over one or more parallel TCP connections. Moreover, the request comprises an object (i.e. identifier), or byte range of the object (i.e. corresponds to a first type of data).)
receiving, at a second time, a response to the first request, the response comprising the identifier; (L’HEUREUX, Fig. 2, step 226, paragraphs 40-42, teach receiving, at a second time, hint information (i.e. response to the first request), the response comprising the object size or suggested byte ranges of the object (i.e. the identifier).)
and sending a second request via the first route or via a second route over the network based at least in part on a difference between the first time and the second time and the second request corresponding to the first type of data. (L’HEUREUX, step 232, paragraphs 45, 47, 51, 55, teach sending a request for recovery byte range (i.e. a second request) over another new or opened parallel TCP connection (i.e. via the first route or via a second route over the network) based at least in part on round trip time (RTT). Furthermore, the second request corresponds to the hint information comprising the byte range of the object (i.e. the second request corresponds to the first type of data.)
Although L’HEUREUX teaches sending the second request based at least in part on RTT of the TCP connection(s), L’HEUREUX does not describe difference between the first time and the second time
	VOSSHALL in the same field of endeavor teaches difference between the first time and the second time. (VOSSHALL, Fig. 5, paragraph 32, teach selecting of a server (e.g. Server 114) based on an average latency between a client service request and a service response. Furthermore, Fig. 3, paragraphs 27-29, teach transmitting first and second service requests (steps 310, 340) comprising an identifier (service ID) that are associated with a particular type of service and based on an obtained response (step 320). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of VOSSHALL with the teachings of L’HEUREUX to determine a connection based on latency of a request and response message associated with a particular service. The motivation would be to perform efficient load balancing on servers which service client requests (VOSSHALL, paragraph 3).

Regarding claim 16, L’HEUREUX in view of VOSSHALL teaches the non-transitory computer-readable medium of claim 15, wherein the instructions are further executable to perform operations comprising: sending, at a third time, a third request via the second route over the network, the second request comprising the identifier; and receiving, at a fourth time, a response to the third request that comprises the identifier. (L’HEUREUX, Fig. 2, step 224, 232, 234, paragraphs 38-42, teach sending requests (i.e. a third request, at a third time) over another new/opened/parallel TCP connection and receiving hit information (i.e. receiving, at a fourth time, a response to the third request that comprises the identifier.) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of VOSSHALL with the teachings of L’HEUREUX to send, at a third time, a third request via the second route over the network, the second request comprising the identifier, and receive, at a fourth time, a response to the third request that comprises the identifier.  The motivation would be to perform efficient load balancing on servers which service client requests (VOSSHALL, paragraph 3).

Regarding claim 20, L’HEUREUX in view of VOSSHALL teaches the non-transitory computer-readable medium of claim 15, wherein the instructions are further executable to cause the machine to perform operations comprising: sending, at a third time, a third request via the first route over the network, the third request comprising a second identifier, wherein the first request is for the first type of data and the third request is for a second type of data different from the first type of data. (L’HEUREUX, Fig. 2, step 224, paragraphs 34-38, teach sending multiple requests for respective byte ranges of object (i.e. third request for a second type of data different from the first type of data.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of VOSSHALL with the teachings of L’HEUREUX to send, at a third time, a third request via the first route over the network, the third request comprising a second identifier, and configure the first request is for a first type of data and the third request is for a second type of data different from the first type of data. The motivation would be to perform efficient load balancing on servers which service client requests (VOSSHALL, paragraph 3).

Allowable Subject Matter
Claims 3-5, 10-12 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the Double Patenting rejection indicated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822. The examiner can normally be reached 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALLI Z BUTT/Examiner, Art Unit 2412